         Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,                       :
REJEANNE COLLIER, and JACKIE                   :
MADORE,                                        :
Individually, and on behalf of all others      :
similarly situated,                            :
                                               :
Petitioners,                                   :
                                               :
v.                                             :               No. 3:20-cv-569 (MPS)
                                               :
D. EASTER, Warden of Federal                   :
Correctional Institute at Danbury,             :
                                               :
                                               :
Respondent.                                    :              June 8, 2020


                        PETITIONERS’ MOTION FOR SANCTIONS
                       AND SUPPORTING MEMORANDUM OF LAW

       One of the basic tenets of litigating fairly is that parties preserve relevant evidence.

Violation of this norm is so contrary to our judicial system that it permits district courts --

pursuant to their inherent power to oversee the judicial process -- to employ a variety of

sanctions against the violating party when appropriate. That is the case here. Respondent has an

ongoing obligation to keep medical records, which include requests for medical care, and she

was clearly on notice of her duty to preserve all medical records by the time this action was filed.

Despite her ongoing obligation and being on notice of the relevance of all medical records in this

case, Respondent’s practice up until last week was to destroy requests for medical care (called

“sick call” requests). Petitioners respectfully move this Court for sanctions. Specifically, for the

reasons stated below and based on the evidence in this case, Petitioners move for entry of an

Order precluding Respondent from disputing that FCI Danbury’s system for responding to sick

calls requests was inadequate and untimely to provide proper medical care to inmates.

                                                   1
         Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 2 of 10



   I.      Factual and Procedural Background

        Petitioners filed the instant action for habeas corpus relief pursuant to 28 U.S.C. § 2241

on April 27, 2020. ECF No. 1. In their petition, Petitioners expressly allege significant delays

and other deficiencies with FCI Danbury’s system for responding to prisoners’ requests for

medical care and, specifically, allege deficiencies in FCI Danbury’s system to responding to

“sick call requests” from prisoners. See ECF No. 1 at ¶ 36.e. (describing sick call system at FSL),

¶ 37.d. (same for Camp), ¶ 38.f. (same for FCI, or men’s facility), ¶ 129 (alleging that “[s]ince

the lockdown began, sick call triage in the men’s facility is conducted by a social worker without

medical training, and who is openly contemptuous of the men’s need”), ¶ 130 (“At men’s and

women’s facilities, prisoners who present for sick call who do not exhibit fever are denied access

to any further medical follow-up”), ¶ 188 (“As a result of the increased attention to the COVID

epidemic, non-virus medical needs have gone unattended. The regular prison physicians have

been absent or are no longer available to prisoners on the unit, prisoners who do not present with

fever during sick call cannot be referred to a physician, and sick call requests for other than virus

symptoms go unanswered for prolonged periods of time”).

        On May 18, 2020, Petitioners served interrogatories and requests for production on

Respondent. See Exhibit A, attached hereto (Petitioners’ Requests for Production); Exhibit B

(Petitioners’ Interrogatories). Through Request for Production Number 7, Petitioners specifically

requested “[a]ll documents concerning sick call requests or other requests made by prisoners for

medical care for COVID-19 symptoms since March 1, 2020, and FCI Danbury’s responses to

these requests, including but not limited to the date(s) of such responses, who examined the

prisoner, what (if any) treatment was provided, and the date(s)the treatment was provided.” Exh.

A at 7. Further, Petitioners’ Interrogatory Number 8 asked Respondent to “[s]tate the number of



                                                  2
          Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 3 of 10



sick call and other requests for medical care made from prisoners at each of the three facilities

(Main Complex, FSL, and Camp) since March 1, 2020 and state, for each facility, for each day

since March 1, 2020, the number of prisoners who were seen respectively by a physician, a

physician’s assistant, or a nurse.” Exh. B at 8.

        Respondent did not produce sick call requests in response to Petitioners’ request for

production or provide the specific answers, as requested in the interrogatory, regarding the

number of sick call requests made since March 1, 2020.1 Petitioners’ counsel raised these

deficiencies with Respondent’s counsel, who on or around May 29, 2020 informed Petitioners’

counsel via telephone that Respondent had failed to preserve paper sick call requests because the

facility’s practice was to not retain them. Respondent’s counsel indicated that the sick call

requests would be retained going forward.

        On June 3, 2020, Petitioners’ counsel deposed Ms. Angela Dukate, the Health Services

Administrator at FCI Danbury, both as a fact witness and as the 30(b)(6) witness on FCI

Danbury’s medical response to the COVID-19. See Exhibit C (Excerpt of 06/03/20 Dukate

Transcript) at 21-29. Ms. Dukate testified that FCI Danbury had destroyed all sick call requests

submitted prior to May 29, 2020. When asked why the facility had failed to preserve these

records, Ms. Dukate asserted that she considers the sick call requests not medical records

because they are, in her view, “informal” and “nothing official.” Id. at 22-23. Ms. Dukate

admitted that FCI Danbury continued to destroy sick calls requests after April 27, 2020, the date

in which this action was initiated, and up until either June 1st or 2nd, weeks after Petitioners had

requested sick call requests from Respondent through discovery. See id. at 29.


1
 In response to Petitioners’ Interrogatory Number 8, Respondent provided the number of prisoners who were treated
for sick calls, but did not respond to Petitioners’ requests for the number of sick call requests made. Without the
number of sick call requests made, Petitioners are not able to show how many sick calls were ignored and how many
prisoners were not seen in response to such requests.

                                                        3
          Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 4 of 10



        Respondent has now produced sick call requests submitted in June 2020.2 Contrary to

Ms. Dukate’s testimony, the requests are on a medical form, contain medical information from

the inmate-patient and the health care provider, and reflect the date the request was submitted

and the date that the inmate was subsequently seen. They are plainly records that form a part of

each inmate’s medical records.3

        Not only did the pleadings and discovery requests in this case put Respondent on notice

of her obligation to preserve sick call requests, the Bureau of Prisons independently has the

responsibility to preserve medical records such as requests for medical care. The National

Commission on Correctional Health Care (NCCHC), which accredits some BOP facilities, sets

forth that “[w]ithout documentation of these steps, it is not possible to evaluate the

responsiveness of your sick-call system, and if you are seeking accreditation, to determine if you

are in compliance. Request slips are usually filed in the health records and begin the

documentation trail. If you do not file the slips in the record, a log may be kept to monitor the

stages of the response. The log needs to include the request date, date and result of triage, date of

the sick-call visit if required, etc.”4 The NCCHC further recommends that jails and prisons

maintain documentation of compliance for three years.5

        Finally, but importantly, the Bureau of Prisons was put on notice of the relevance of sick

call requests to COVID-19 litigation in another case relating to the Metropolitan Detention

Center (MDC) in Brooklyn, New York. That suit, alleging deficiencies in the sick call system,

was filed on March 27, 2020,6 and by May 1, 2020 the media had publicized the destruction of


2
  Respondent has provided a few sick call requests dated prior to June 2020 that were not, for some unknown reason,
destroyed.
3
  Attached, as Exhibit D, is a (redacted) sick call request form (for June 1, 2020) produced by Respondent.
4
  FAQ, Documentation, National Commission on Correctional Health Care, available at:
https://www.ncchc.org/documentation.
5
  Id.
6
  See ECF No. 1, Chunn v. Edge, 1:20-cv-01590-RPK-RLM (E.D.N.Y Mar. 27, 2020).

                                                        4
           Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 5 of 10



sick call requests.7 The destruction of the records was the subject of extensive court filings and

testimony in the MDC case.8 In other words, for over one month after it was publicized that a

federal jail was improperly destroying requests for medical care, BOP staff continued to destroy

sick call requests from prisoners at FCI Danbury.

    II.      Argument

          “Spoliation is the destruction or significant alteration of evidence, or the failure to

preserve property for another’s use as evidence in pending or reasonably foreseeable litigation.”

Thomas v. Butkiewicus, 3:13-CV-747 (JCH), 2016 WL 1718368, at *7 (D. Conn. Apr. 29, 2016)

(quoting West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)). If there is a

discovery order, a court may impose sanctions pursuant to Federal Rule of Civil Procedure 37.

Id. However, traditionally, and absent a court order, a district court can impose sanctions on a

spoliating party based on the court’s inherent power to control the judicial process and litigation.

Id. A court has broad discretion to fashion appropriate sanctions when spoliation occurs. Id.

          Sanctions for spoliation should aim to: (1) deter parties from engaging in spoliation; (2)

place the risk of an erroneous judgment on the party who wrongfully created the risk; and (3)

restore the prejudiced party to the same position he would have been in absent the wrongful

destruction of evidence by the opposing party. Id. “Where, as here, the nature of the alleged

breach of a discovery obligation is the non-production of evidence, a district court has broad

discretion in fashioning an appropriate sanction, including the discretion to delay the start of a

trial (at the expense of the party that breached its obligation), to declare a mistrial if trial has




7
  Nick Pinto, Medical Expert: Federal Jail Intentionally Destroying Medical Records and Hiding Extent of
Coronavirus Behind Bars, THE INTERCEPT (May 1, 2020), available at: https://theintercept.com/2020/05/01/mdc-
brooklyn-jail-coronavirus-medical-records/.
8
  See, e.g., ECF No. 86, Chunn v. Edge, 1:20-cv-01590-RPK-RLM (E.D.N.Y May 9, 2020); ECF No 89 (May 10,
2020).

                                                      5
         Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 6 of 10



already commenced, or to proceed with a trial and give an adverse inference instruction.”

Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002). An adverse

inference instruction is appropriate where: “(1) the party having control over the evidence had an

obligation to preserve it at the time it was destroyed; (2) that the records were destroyed with a

culpable state of mind; and (3) that the destroyed evidence was relevant to the party’s claim or

defense such that a reasonable trier of fact could find that it would support that claim or

defense.” Id. (quoting Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 162 (2d Cir. 2012)). The

“culpable state of mind” factor is “satisfied by a showing that the evidence was destroyed

“knowingly, even if without intent to [breach a duty to preserve it], or negligently.” Residential

Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 108 (2d Cir. 2002).

       Petitioners easily meet all three prongs for the sanction sought through this motion. First,

there can be no dispute that Respondent had a duty to preserve paper sick calls. Paper sick calls

are an important way in which prisoners at FCI Danbury alert the facility that they have a

medical problem as they constitute records of prisoners documenting their medical issues and

seeking medical help. For this reason, the NCCHC provides that jails and prisons retain

documentation of compliance with sick call requests for three years. Even assuming that FCI

Danbury’s pre-April 27 practice of destroying sick call requests was permissible (which

Petitioners’ dispute), Respondent had an obligation to preserve sick call requests once she

reasonably anticipated litigation to which the requests were relevant. Zubulake v. UBS Warburg

LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003) (“Once a party reasonably anticipates litigation, it

must suspend its routine document retention/destruction policy and put in place a “litigation

hold” to ensure the preservation of relevant documents.”) As such, Respondent’s litigation duty




                                                 6
         Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 7 of 10



to preserve the sick call requests arose at the latest on April 27 when the instant action was filed.

See ECF No. 1.

        Second, Respondent has acted with the requisite culpable mind. “[O]nce the duty to

preserve attaches, any destruction [of relevant evidence] is, at a minimum, negligent.” Slovin v.

Target Corp., No. 12 CV 863 (HB), 2013 WL 840865, at *4 (S.D.N.Y. Mar. 7, 2013) (quoting

Zubulake, 220 F.R.D. at 220). Here, however, there is evidence for finding an intentional

destruction of sick calls. Respondent destroyed evidence not only contrary to applicable

correctional standards and a complaint alleging deficiencies in FCI Danbury’s medical care

response, it did so also after receiving specific discovery requests from Petitioners seeking the

requests and information about them. Compare Exhibits A-B (discovery requests propounded on

May 18) with Exhibit C (Dukate deposition confirming destruction of sick call requests up until

June 1 or 2).

       Third, the sick call requests go to a critical issue in this case; namely, whether

Respondent was deliberately indifferent in providing medical care in response to the COVID-19

pandemic’s impact on the facility. Petitioners have alleged and intend to establish that, despite

being aware of the importance of medical care during a pandemic that has already killed over

100,000 people in the United States, Respondent’s sick call system regularly ignored or delayed

in responding to prisoners’ requests for medical care. Such a response not only subjects putative

class members to an unreasonable risk of serious injury or death, the response during the

pandemic is at the very least reckless as to the risk of serious injury or death. Indeed, other courts

in this Circuit have held that prison officials’ disregard of sick-call requests may be evidence of

deliberate indifference. See e.g., Aikens v. Rao, 13-CV-1088S, 2015 WL 5919950, at *2

(W.D.N.Y. Oct. 9, 2015) (evidence of ignoring sick call requests sufficient for reasonable jury to



                                                  7
           Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 8 of 10



find that defendants acted deliberately in denying plaintiff treatment); Myers v. Dolac, No. 09

Civ. 6642, 2013 WL 5175588, *12 (W.D.N.Y. 2013) (ignoring or destroying sick call requests, if

proved, sufficient for jury to conclude that defendant knew of plaintiff’s medical condition and

acted deliberately to deny plaintiff treatment).

          The sanction sought here is a reasonable and appropriate one, as Petitioners are

prejudiced by Respondent’s spoliation. The destruction of the paper sick call requests prevents

Petitioners from confirming through contemporaneous documentation the testimony of Danbury

inmates of the inordinate delays between their submission of their sick call requests and the dates

of response by BOP staff at FCI Danbury. Even worse, Respondent’s spoliation prevents

Petitioners from proving those requests for medical care that BOP staff at FCI Danbury

completely ignored. Both of these forms of prejudice warrant remedial action through a Court

order.9

          Because Petitioners now are prevented from establishing through documentary evidence

that requests for sick call were ignored or that there were significant delays in response to the

requests for care, an appropriate sanction in this case is to preclude Respondent from disputing

that the sick call system at FCI Danbury timely and adequately responds to prisoners’ requests

for medical care at FCI Danbury. Because the Court is the trier of fact, and this matter is not

going to a jury, an adverse inference instruction is not an appropriate sanction. Rather, a sanction

in the form of precluding Respondent from disputing this issue would more adequately restore



9
  Petitioners anticipate that Respondent will claim that its production of the “Activities Report,” a document which
lists the dates of clinical encounters with prisoners, cures any potential prejudice. This is incorrect for multiple
reasons. First, the Activities Report does not contain the date that a paper sick call request was submitted by the
prisoner. Second, after conferring with Ms. Dukate, Respondent’s counsel has informed Petitioner’s counsel that the
date the sick call request was made is not saved in the computer system once a patient is seen. Finally, Ms. Dukate
testified at her deposition that not all sick call requests are entered into this system. Accordingly, Petitioners cannot
rely on the Activities Report as evidence probative of when prisoners made sick call requests and how long it took to
be seen.

                                                           8
         Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 9 of 10



Petitioners to the “position [they] would have been in but for [Respondent’s] wrongful

destruction of evidence.” Kronisch v. United States, 150 F.3d 112, 126 (2d Cir. 1998) (“It is a

well-established and long-standing principle of law that a party’s intentional destruction of

evidence relevant to proof of an issue at trial can support an inference that the evidence would

have been unfavorable to the party responsible for its destruction”). Such a sanction would also

serve the other purposes of sanctions for spoliation, including deterring spoliation in the future

and placing the risk of an erroneous judgment on the party who wrongfully created that risk.

Kronish, 150 F.3d at 126.

       For the reasons stated above, the Court should grant Petitioners’ motion for sanctions and

preclude Respondent from disputing that the sick call system at FCI Danbury failed to

adequately and timely respond to prisoners’ requests for medical care at FCI Danbury.



Dated June 8, 2020                            Respectfully Submitted,


                                                     /s/
                                              David S. Golub, ct00145
                                              Jonathan M. Levine, ct 07584
                                              Silver Golub & Teitell LLP
                                              184 Atlantic Street
                                              Stamford, CT 06901
                                              Telephone: (203) 325-4491
                                              Email: dgolub@sgtlaw.com
                                                     jlevine@sgtlaw.com

                                              Sarah French Russell, ct26604
                                              Tessa Bialek ct30582
                                              Legal Clinic, Quinnipiac University School of Law
                                              275 Mt. Carmel Avenue
                                              Hamden, CT 06518
                                              Telephone: (203) 582-5258
                                              Email: sarah.russell@quinnipiac.edu
                                                     tessa.bialek@quinnipiac.edu



                                                 9
Case 3:20-cv-00569-MPS Document 83 Filed 06/08/20 Page 10 of 10



                            Marisol Orihuela, ct30543
                            Jerome N. Frank Legal Services Organization
                            P.O. Box 209090
                            New Haven, CT 06520
                            Telephone: (203) 432-4800
                            Email: marisol.orihuela@ylsclinics.org

                            Alexandra Harrington, ct30943
                            127 Wall Street
                            New Haven, CT 06511
                            Telephone: 203-436-3532
                            Email: alexandra.harrington@yale.edu

                            Counsel for the Petitioners Dianthe Martinez-
                            Brooks, Rejeanne Collier, Jackie Madore, and




                              10
